Citation Nr: 0603504	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-08 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1963 to November 
1966, and from October 1967 to November 1968.

This appeal to the Board of Veterans Appeals (the Board) was 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, OH.

The veteran provided testimony before a Veterans Law Judge at 
the VARO in Huntington, WV, in July 2005; a transcript is of 
record.

Although the veteran's representative indicated at the 
hearing that the veteran wanted issues to be included of 
entitlement to service connection for retinopathy and a 
diabetic foot condition, these issues were not perfected on 
appeal and are not part of the current appellate review by 
the Board.

The Board denied entitlement to service connection for 
hypertension in a decision in September 2005.  However, 
because of circumstances that subsequently came to light with 
regard to evidence that had not been considered, that 
decision has been vacated.  This case is now before the Board 
for appellate review on a de novo basis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has service connection for diabetes mellitus, 
Type II, as a result of presumed Agent Orange exposure in 
Vietnam.  He also has service connection for bilateral 
cataracts associated with the diabetes mellitus; and 
residuals of surgery, middle finger of the left hand.

The veteran was diagnosed with hypertension in 1998, at about 
the same time as he was diagnosed with diabetes.  It is 
unclear when either disability first was manifest.

One VA examiner opined in May 2003 that the hypertension 
could not be secondary to the diabetes since they were 
diagnosed at the same time.  However, the Board would note 
that the date of diagnosis certainly does not necessarily 
reflect the date of onset, and accordingly, the stated 
rationale would seem to thus have diminished efficacy.

At the hearing, the veteran's representative asserted that a 
VA physician had stated that there was relationship between 
the diabetes and hypertension, and that a signed statement to 
that effect was available and would be forthcoming.

And while additional records were eventually received by the 
Board, including from VA facilities, the Board does not find 
such a definitive medical statement to the effect that there 
is a secondary relationship between the two disabilities.

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2004).  
This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice- 
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

In order to afford the veteran the benefit of all due 
process, the Board finds that additional development is 
required  The case is remanded for the following actions;

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If the veteran has evidence that 
would tend to support his claim, he 
should provide it.  The RO should assist 
him as required.

2.  The case should be forwarded to a VA 
physician for an opinion as to the 
duration and etiology of the veteran's 
hypertension, and whether it is more 
likely than not that his hypertension has 
been impacted in any manner by his 
service-connected disabilities.  The 
opinion should be annotated to the 
evidence of record, after the examiner 
has reviewed the entire claims file.

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory, a SSOC should be issued, 
and the veteran and his representative 
should be afforded a reasonable 
opportunity to respond.  Thereafter the 
case should be forwarded to the Board for 
further appellate review.  The veteran 
need do nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


